200 F.2d 413
UNITED STATESv.STULL et al.
No. 80.
Docket 22471.
United States Court of Appeals, Second Circuit.
Argued November 12, 1952.
Decided December 1, 1952.

Richard J. Stull, New York City, for defendants-appellants.
Ed Dupree, Gen. Counsel, A. M. Edwards, Jr., Asst. Gen. Counsel, Nathan Siegel, Sol., Office of Rent Stabilization, Washington, D. C., for United States, plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE, and CLARK, Circuit Judges.
PER CURIAM.


1
Appellants have made the contention that the finding of the City Court of Norwalk that the premises in question were used by the tenant as a dressmaking establishment is some evidence of a commercial use, and, in the absence of government affidavits, requires that summary judgment should be granted to it. But to fall outside the scope of the Housing and Rent Act of 1947, as amended, 50 U.S.C. A.Appendix § 1881 et seq., the use of the premises must be predominately commercial, Jacobs v. United States of America, 1 Cir., 1952, 199 F.2d 396, and consequently there was an issue of fact which required the trial judge to deny summary judgment. Appellants' other contentions are sufficiently answered in the opinion of the court below, 105 F.Supp. 568.


2
For the foregoing reasons the order is affirmed.